Praecipe for dismissal of this appeal was filed by the appellants two days before the date set for oral argument. The case was argued by the Attorney General only. A careful consideration of the questions involved convinces us that no useful purpose could be served by denying the motion to dismiss the appeal and attempting to answer the questions raised by the State. Indeed it appears that this is now practically a moot case. *Page 580 
Appeal dismissed on appellants' motion, the costs to be assessed against the appellants.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.